 


116 SJ 76 PCS: Proposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices.
U.S. Senate
2020-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA 
Calendar No. 583 
116th CONGRESS 
2d Session 
S. J. RES. 76 
IN THE SENATE OF THE UNITED STATES 
 
October 19, 2020 
Mr. Cruz (for himself, Mr. Tillis, Ms. McSally, Mr. Wicker, Mrs. Loeffler, Mrs. Hyde-Smith, Mr. Perdue, Mr. Daines, Mr. Portman, Ms. Ernst, Mr. Cotton, Mr. Lee, Mr. Cassidy, and Mr. Grassley) introduced the following joint resolution; which was read the first time 
 
 
November 9, 2020 
Read for the second time and placed on the calendar 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to require that the Supreme Court of the United States be composed of nine justices. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:   — The Supreme Court of the United States shall be composed of nine justices.. 
 
 
November 9, 2020 
Read for the second time and placed on the calendar 
